PER CURIAM.
This proceeding was begun in September, 1889, and is not affected by chapter 23 of the Code of Civil Procedure, which went into effect May 1, 1890. The court, having jurisdiction of the proceedings, could entertain any motion by either party necessary to give efficacy thereto. The provisions of section 17, e. 140, of the Laws of 1850,1 in regard to the company giving notice of confirmation, were enacted for the purpose of enforcing diligence upon the part of the corporation in bringing the proceedings to a conclusion, and to insure to the parties against whom the company was moving notice of the application for confirmation of a report. The company could not discontinue the proceeding without an application to the court, the court fixing such terms as it might deem proper as a condition of such discontinuance. It follows, therefore, that, unless the company desired to discontinue, the court might, upon motion of the property holder, give efficacy to the report of the commissioners by the confirmation of the same. The order appealed from should be affirmed, with SIR costs and disbursements.

Laws 1850, c. 140, § 17, relating to the confirmation of the report of the commissioners of appraisal in proceedings to condemn land for railroad purposes, is. as follows: “Seel 17. On such report being made by said commissioners the company shall give notice to the parties, or their attorneys, to be affected by the-proceedings, according to the rules and practice of said court, at a general or special term thereof, for the confirmation of such report; and the court shalli thereupon confirm such report, and shall make an order containing a recital of" the substance of the proceedings in the matter of the appraisal, and a description! of the real estate appraised, for which compensation is to be made; and shall also, direct to whom the money is to be paid, or in what bank, and in what manner, it. shall be deposited by the company. ”